ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 03/16/21 in response to the final Office Action mailed 12/18/20.  The amendment has been entered.  
Status of Claims
2)	Claims 1 and 46 have been amended via the amendment filed 03/16/21.
	Claims 5, 37 and 47 have been canceled via the amendment filed 03/16/21.
	Claims 1, 2, 45 and 46 are pending and are under examination.  
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 03/16/21.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
	Page 1 of Applicants’ transmittal letter accompanying the IDS filed 03/16/21 states the following [Emphasis added]:
	Applicant wishes to bring to the Examiner’s attention that the materials indicated on the attached list of documents include documents cited in a foreign search report. A copy of this search report is enclosed with this Information Disclosure Statement.

However, there is no record of a copy of any search report accompanying the IDS filed 03/16/21 in the instant application as of the issuance of the instant Office Action.
Objection Moot
4)	The objection to claims 5 and 47 made in paragraph 9 6 of the Office Action mailed 12/18/20 is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
5)	The rejection of claims 1, 2, 45 and 46 made in paragraph 6 of the Office Action mailed 12/18/20 under 35 U.S.C § 102(a)(1) as being anticipated by Shand et al. (Infect. Immun. 36: 35-39, 1985, of record) is withdrawn in light of Applicants’ amendments to claims 1 and 46.
Rejection(s) Moot
6)	The rejection of claim 37 made in paragraph 6 of the Office Action mailed 12/18/20 under 35 U.S.C § 103 as being unpatentable over Shand et al. (Infect. Immun. 36: 35-39, 1985, of record) is moot in light of Applicants’ cancellation of the claim.

Conclusion
7)	Claims 1, 2, 45 and 46 are allowed.  Claims 45 and 46 are now renumbered as claims 3 and 4 respectively. The examination was extended to the previously non-elected further protein sequence species of SEQ ID NO: 45, SEQ ID NO: 46, SEQ ID NO: 49, SEQ ID NO: 51, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 58, SEQ ID NO: 61, and SEQ ID NO: 64. Accordingly, the species election requirement set forth in paragraph 7, Group B, of the Office Action mailed 05/31/2019 has been withdrawn. In view of this, Applicants are advised that if any claim(s) presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction and the species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01.
Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

				
March, 2021